FILED
                            NOT FOR PUBLICATION
                                                                            JUN 20 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DONALD D. HOLMES; GINA Y. KOPP,                  No.    13-35117

              Plaintiffs-Appellants,             D.C. No. 6:09-cv-06023-AA

 v.
                                                 MEMORANDUM*
WESTERN TITLE & ESCROW
COMPANY,

              Defendant,

 and

LLOYD RAGAN; GLENDA RAGAN,

              Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Oregon
                      Ann L. Aiken, District Judge, Presiding

                             Submitted June 16, 2017 **




       *
        This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.
       **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.


      Donald D. Holmes and Gina Y. Kopp (“Appellants”) appeal pro se the district

court’s judgment in their diversity action against Lloyd and Glenda Ragan (“the

Ragans”). Appellants alleged intentional misrepresentation and breach of contract

under Oregon law in connection with their purchase of a mobile home (“the home”)

from the Ragans. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      We review the district court’s findings of fact for clear error and the district

court’s conclusions of law de novo. OneBeacon Ins. Co. v. Haas Indus., Inc., 634
F.3d 1092, 1096 (9th Cir. 2011). Mixed questions of law and fact are also reviewed

de novo. Id.

      1. There was no error in entering judgment for the Ragans on Appellants’

intentional-misrepresentation claim based on an alleged pre-sale statement that the

home had no rodents or mold. The district court did not clearly err in finding that the

Ragans lacked knowledge of rats or mold in the home at the time of the sale

agreement and that the mold found after the storm was not in existence at the time of

the sale agreement.    The district court also did not clearly err in finding that

Appellants did not rely on any statements by the Ragans regarding mold or rats when

purchasing the home.      Because Appellants did not establish misrepresentation,



                                          2
knowledge, or reliance, there was no error in finding that Appellants failed to prove

intentional misrepresentation. See Or. Pub. Emps.’ Ret. Bd. v. Simat, Helliesen &

Eichner, 83 P.3d 350, 359 (Or. Ct. App. 2004).

      2. There was no error in entering judgment for the Ragans on Appellants’

breach-of-contract claim. Because the Ragans lacked knowledge of rats in the home

at the time of the sale agreement, there was no breach of a warranty of freedom from

material defects or a breach of the implied covenant of good faith and fair dealing.

See Brockway v. Allstate Prop. & Cas. Ins. Co., 391 P.3d 871, 879 (Or. Ct. App.

2017). Further, there was no written agreement regarding a sixty-day limit for repair

of the storm damage, and any oral agreement to that effect would have violated the

statute of frauds. See Or. Rev. Stat. § 41.580(1)(e); Kazlauskas v. Emmert, 275 P.3d
171, 178 (Or. Ct. App. 2012). Moreover, the duty of good faith and fair dealing did

not require an assignment of the Ragans’ insurance claim or a power of attorney to

authorize Appellants to direct the home’s repairs to their satisfaction. See Brockway,
391 P.3d at 879.

      3. Finally, there was no error in entering judgment for the Ragans on the

parties’ claim and counterclaim for declaratory relief regarding $8,000 the Ragans

placed in escrow pending completion of repairs. The district court did not clearly err

in finding that the parties’ escrow agreement did not include any time limit for the


                                          3
repairs, that the repairs were fully completed, and that Holmes said he would not hold

the Ragans to any repair deadline.

      AFFIRMED.




                                          4